DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-19 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a first statement, wherein the first statement is at least a portion of an electronic discussion; receiving a first reference input for the first statement, wherein the first reference input is one of a supporting reference input for the first statement and an opposing reference input for the first statement; extracting, from a log file, a first metadata of a first user associated with the first reference input; analyzing the received first reference input using the extracted first metadata and at least a first predetermined rule; and generating, based on the analysis, a first believability score of the first statement.
The limitation of extracting, from a log file, a first metadata of a first user associated with the first reference input; analyzing the received first reference input using the extracted first metadata and at least a first predetermined rule; and generating, based on the analysis, a first believability score of the first statement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of receiving a first statement, wherein the first statement is at least a portion of an electronic discussion, and receiving a first reference input for the first statement, wherein the first reference input is one of a supporting reference input for the first statement and an opposing reference input for the first statement. These receiving steps are insignificant extra-solution activity and more specifically the pre-solution activity of mere data gathering and such steps are incidental to the primary process of the claim (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a first statement and receiving a first reference input for the first statement are insignificant extra-solution activity and more specifically the pre-solution activity of mere data gathering and cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a first statement, wherein the first statement is at least a portion of an electronic discussion; receiving a first reference input for the first statement, wherein the first reference input is one of a supporting reference input for the first statement and an opposing reference input for the first statement; extracting, from a log file, a first metadata of a first user associated with the first reference input; analyzing the received first reference input using the extracted first metadata and at least a first predetermined rule; and generating, based on the analysis, a first believability score of the first statement.
The limitation of extracting, from a log file, a first metadata of a first user associated with the first reference input; analyzing the received first reference input using the extracted first metadata and at least a first predetermined rule; and generating, based on the analysis, a first believability score of the first statement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing circuitry” language, the steps in the context of this claim encompasses manually performing these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of using “processing circuitry” to perform the claimed steps. The processing circuitry in the claimed steps is recited at a high-level of generality (i.e., as generic processing circuitry performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim also recites the additional elements of receiving a first statement, wherein the first statement is at least a portion of an electronic discussion, and receiving a first reference input for the first statement, wherein the first reference input is one of a supporting reference input for the first statement and an opposing reference input for the first statement. These receiving steps are insignificant extra-solution activity and more specifically the pre-solution activity of mere data gathering and such steps are incidental to the primary process of the claim (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing circuitry” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the additional elements of receiving a first statement and receiving a first reference input for the first statement are insignificant extra-solution activity and more specifically the pre-solution activity of mere data gathering and cannot provide an inventive concept. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive a first statement, wherein the first statement is at least a portion of an electronic discussion; receive a first reference input for the first statement, wherein the first reference input is one of a supporting reference input for the first statement and an opposing reference input for the first statement; extract, from a log file, a first metadata of a first user associated with the first reference input; analyze the received first reference input using the extracted first metadata and at least a first predetermined rule; and generate, based on the analysis, a first believability score of the first statement.
The limitation of extracting, from a log file, a first metadata of a first user associated with the first reference input; analyzing the received first reference input using the extracted first metadata and at least a first predetermined rule; and generating, based on the analysis, a first believability score of the first statement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing circuitry; and a memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing circuitry; and a memory” language, the steps in the context of this claim encompasses manually performing these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of using “processing circuitry; and a memory” to perform the claimed steps. The processing circuitry and memory in the claimed steps is recited at a high-level of generality (i.e., as generic processing circuitry and memory performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim also recites the additional elements of receive a first statement, wherein the first statement is at least a portion of an electronic discussion; receive a first reference input for the first statement, wherein the first reference input is one of a supporting reference input for the first statement and an opposing reference input for the first statement. These receiving steps are insignificant extra-solution activity and more specifically the pre-solution activity of mere data gathering and such steps are incidental to the primary process of the claim (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processing circuitry; and a memory” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the additional elements of receiving a first statement and receiving a first reference input for the first statement are insignificant extra-solution activity and more specifically the pre-solution activity of mere data gathering and cannot provide an inventive concept. The claim is not patent eligible.

Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 11 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bråten et al. (‘Bråten’ hereinafter) (Bråten et al. "Students working with multiple conflicting documents on a scientific issue: Relations between epistemic cognition while reading and sourcing and argumentation in essays," British Journal of Educational Psychology 84.1 (2014): 58-85) in view of Shu et al. (‘Shu’ hereinafter) (Shu et al. "Fake news detection on social media: A data mining perspective," ACM SIGKDD explorations newsletter 19.1 (2017): 22-36) and further in view of Brisebois et al. (‘Brisebois’ hereinafter) (Patent Number 9563782).

As per claim 1, Bråten teaches
A method for generating believability scores of statements in electronic discussions, comprising: (see pages 58-59)
receiving a first statement, wherein the first statement is at least a portion of an electronic discussion; (utterance or knowledge claim, pages 71-72)
receiving a first reference input for the first statement, wherein the first reference input is one of a supporting reference input for the first statement (evidence corroborating across sources, page 72) and an opposing reference input for the first statement; (document opposing the view, page 68)
Bråten does not explicitly indicate “analyzing the received first reference input using the extracted first metadata and at least a first predetermined rule; and generating, based on the analysis, a first believability score of the first statement”.
However, Shu discloses “analyzing the received first reference input using the extracted first metadata and at least a first predetermined rule; and generating, based on the analysis, a first believability score of the first statement” (determine veracity of online news by performing analysis of claims using additional evidence, section 4.1; source credibility and object truthfulness, section 5.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten and Shu because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways to detect fake news on social media using auxiliary information (see Shu, abstract). This gives the user the advantage of having trust mechanisms aimed at making a better determination of what is fake and what is not without having to do excessive research.
Neither Bråten and Shu explicitly indicate “extracting, from a log file, a first metadata of a first user associated with the first reference input”.
However, Brisebois discloses “extracting, from a log file, a first metadata of a first user associated with the first reference input” (logged behavior of users, column 58, lines 35-45; conversations of user with respect to topic, column 60, line 58 through column 61, line 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten, Shu and Brisebois because using the steps claimed would have given those skilled in the art the tools to improve the invention by use automated tools to determine whether users are trustworthy based on past behavior (see Brisebois, column 57, line 63 through column 58, line 34). This gives the user the advantage of saving time by not having to seek permission for access to certain resources.

As per claim 2,
Bråten does not explicitly indicate “extracting a second believability score of at least one of: the first reference input and a second statement of the electronic discussion; analyzing the first believability score and the second believability score with at least a second predetermined rule; and adjusting at least one of the first believability score and the second believability score based on the result of the analysis”.
However, Shu discloses “extracting a second believability score of at least one of: the first reference input and a second statement of the electronic discussion; analyzing the first believability score and the second believability score with at least a second predetermined rule; and adjusting at least one of the first believability score and the second believability score based on the result of the analysis” (determine veracity of online news by performing analysis of claims using additional evidence, section 4.1; source credibility and object truthfulness, section 5.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten and Shu because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways to detect fake news on social media using auxiliary information (see Shu, abstract). This gives the user the advantage of having trust mechanisms aimed at making a better determination of what is fake and what is not without having to do excessive research.

As per claim 3,
Bråten does not explicitly indicate “performing display optimization of a plurality of statements and a plurality of reference inputs based on at least the first believability score and the second believability score”.
However, Shu discloses “performing display optimization of a plurality of statements and a plurality of reference inputs based on at least the first believability score and the second believability score” (fake news detector with fake news labels, section 4.1; source credibility and object truthfulness for fake news articles, section 5.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten and Shu because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways to detect fake news on social media using auxiliary information (see Shu, abstract). This gives the user the advantage of having trust mechanisms aimed at making a better determination of what is fake and what is not without having to do excessive research.


As per claim 4,
Bråten does not explicitly indicate “adjusting the first believability score and the second believability score, further comprises: extracting the second believability score; and analyzing the first believability score and the second believability score based on second predetermined rule.”.
However, Shu discloses “adjusting the first believability score and the second believability score, further comprises: extracting the second believability score; and analyzing the first believability score and the second believability score based on second predetermined rule” (source credibility and object truthfulness, section 5.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten and Shu because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways to detect fake news on social media using auxiliary information (see Shu, abstract). This gives the user the advantage of having trust mechanisms aimed at making a better determination of what is fake and what is not without having to do excessive research.

As per claim 5,
Bråten does not explicitly indicate “continuously adjusting the first believability score and the second believability score as new inputs are received”.
However, Shu discloses “continuously adjusting the first believability score and the second believability score as new inputs are received” (determine veracity of online news by performing analysis of claims using additional evidence, section 4.1, where online news is ongoing; source credibility and object truthfulness, section 5.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten and Shu because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways to detect fake news on social media using auxiliary information (see Shu, abstract). This gives the user the advantage of having trust mechanisms aimed at making a better determination of what is fake and what is not without having to do excessive research.

As per claim 6,
Bråten does not explicitly indicate “the second believability score is associated with at least one of: the first reference input and the second statement of the electronic discussion”.
However, Shu discloses “the second believability score is associated with at least one of: the first reference input and the second statement of the electronic discussion” (source credibility and object truthfulness, section 5.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten and Shu because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways to detect fake news on social media using auxiliary information (see Shu, abstract). This gives the user the advantage of having trust mechanisms aimed at making a better determination of what is fake and what is not without having to do excessive research.

As per claim 7,
Neither Bråten and Shu explicitly indicate “the first metadata is at least one of: a user believability score, a user topic-based believability score, and a relationship between the at least a first user and at least a second user providing a second reference input of the electronic discussion”.
However, Brisebois discloses “the first metadata is at least one of: a user believability score, a user topic-based believability score, and a relationship between the at least a first user and at least a second user providing a second reference input of the electronic discussion” (conversations of user that contain topic and metrics related to topic-relevant conversations, column 53, line 55 through column 54, line 24; it is noted that believability score is nonfunctional descriptive material and are not functionally involved in the steps recited and this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten, Shu and Brisebois because using the steps claimed would have given those skilled in the art the tools to improve the invention by use automated tools to determine whether users are trustworthy based on past behavior (see Brisebois, column 57, line 63 through column 58, line 34). This gives the user the advantage of saving time by not having to seek permission for access to certain resources.

As per claim 9,
Bråten does not explicitly indicate “the at least a first statement is at least one of: a textual statement, a visual statement, a link”.
However, Shu discloses “the at least a first statement is at least one of: a textual statement, a visual statement, a link” (online news, section 4.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten and Shu because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing ways to detect fake news on social media using auxiliary information (see Shu, abstract). This gives the user the advantage of having trust mechanisms aimed at making a better determination of what is fake and what is not without having to do excessive research.

As per claim 10,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected. Note that Brisebois teaches the claimed computer readable medium and processing circuity at column 4, lines 8-35 and claim 17.

As per claims 11-17 and 19,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-7 and 9, respectively, and are similarly rejected. Note that Brisebois teaches the claimed processing circuity and memory at column 4, lines 8-35.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bråten et al. (‘Bråten’ hereinafter) (Bråten et al. "Students working with multiple conflicting documents on a scientific issue: Relations between epistemic cognition while reading and sourcing and argumentation in essays," British Journal of Educational Psychology 84.1 (2014): 58-85) in view of Shu et al. (‘Shu’ hereinafter) (Shu et al. "Fake news detection on social media: A data mining perspective," ACM SIGKDD explorations newsletter 19.1 (2017): 22-36) and further in view of Brisebois et al. (‘Brisebois’ hereinafter) (Patent Number 9563782) and further in view of Rapaport et al. (‘Rapaport’ hereinafter) (Publication Number 20120042263).

As per claim 8,
Neither Bråten, Shu and Brisebois explicitly indicate “the first reference input is a vote provided by the first user”.
However, Rapaport discloses “the first reference input is a vote provided by the first user” (paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bråten, Shu, Brisebois and Rapaport because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining whether a common topic would be mutually beneficial to users before joining into an exchange with other users (see Rapaport, paragraph [0014]). This gives the user the advantage of saving time and resources before spending time in social network conversation.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 8 and is similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198